Case 5:20-cv-00335-PGB-PRL Document 16 Filed 08/07/20 Page 1 of 2 PageID 93




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

GARY S LOGSDON,

       Plaintiff,

v.                                                            Case No: 5:20-cv-335-Oc-PGBPRL

KENNETH H DAVIS and SHERRY R
MANSFIELD,

       Defendants.


                                             ORDER
       In this action, Plaintiff has alleged a cause of action against Defendants for wrongful

detention/release of lien based upon Section 713.76, Florida Statutes. (Doc. 12). The subject Claim

of Lien is for the care and maintenance of three horses owned by Plaintiff. (Doc. 12-9). The person

claiming the lien is “Kenny Davis” and the amount of the lien is $59,351.00. (Doc. 12-9).

       Section 713.76 which governs the release of lien by filing bond, provides as follows:

               (1) Any lienee may release his or her property from any lien claimed
               thereon under this part by filing with the clerk of the circuit court a
               cash or surety bond, payable to the person claiming the lien, in the
               amount of the final bill, and conditioned for the payment of any
               judgment which may be recovered on said lien, with costs.

               (2) Whenever a lienee brings an action in the appropriate court with
               respect to any property which has been wrongfully detained by a
               lienor in violation of this section, the lienee, upon a judgment in the
               lienee’s favor, shall be entitled to damages, reasonable court costs,
               and attorney’s fees sustained by the lienee by reason of such
               wrongful detention.

               (3) Any lienor who, upon the posting of the bond, fails to release or
               return the property to the lienee pursuant to this section is guilty of
               a misdemeanor of the second degree, punishable as provided in s.
               775.082 or s. 775.083.
Case 5:20-cv-00335-PGB-PRL Document 16 Filed 08/07/20 Page 2 of 2 PageID 94




        On July 31, 2020, the clerk received registry monies from Plaintiff in the amount of

$60,888.20, which represents the face amount of the lien at issue ($59,351.00) plus the federal

post-judgment rate of 2.59%. (Doc. 11). Now, in the instant motion, Plaintiff seeks an order

requiring Defendants to release to Plaintiff the horses claimed within the Claim of Lien. Pursuant

to § 713.76, the posting of the required bond into the registry is the sole condition precedent to the

granting of this relief.

        Accordingly, Plaintiff’s motion (Doc. 13) is due to be GRANTED. Defendants shall

immediately release to Plaintiff the following horses claimed within the Claim of Lien:

        1. A 2-year-old colt Chitu x Prize Informant, chestnut, blaze, socks;

        2. A 2-year-old Chitu x Something Casual, bay colt with slight white mark;

        3. 3. A 2-year-old Exaggerator x Declaim, black dark brown colt.

Plaintiff shall serve a copy of this Order on Defendants.

        DONE and ORDERED in Ocala, Florida on August 7, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
